DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (Publication number: US 2010/0201719) in view of Woo et al (Publication number: US 2012/0056856).

Consider Claim 1, Kimura shows a display device (see figure 20), comprising: 
(a) A display panel having a plurality of sub-pixels to display an image (see figures 19A and 19B; paragraphs 306 and 307); (The liquid crystal display device includes a circuit 5361, a circuit 5362, a circuit 5363-1, a circuit 5363-2, a pixel portion 5364).
(b) A data driver for supplying image data to the plurality of sub-pixels; a gate driver for supplying a gate signal to the plurality of sub-pixels (see figure 19A).

(see paragraphs 139 and 140; figures 3A-3D and 4A-4D); (In the case where super-resolution processing is performed after frame interpolation processing is performed, frame frequency is made higher for the frame interpolation processing. processing for a right half of a screen can be performed by a first super-resolution processing system, and processing for a left half of the screen can be performed by a second super-resolution processing system. Since image data related to an image is usually transferred in each row, Processing can be divided between the first super-resolution processing system and the second super-resolution processing system by division of image data for one row into two pieces of data for the right half and left half of the screen).
(d) A gamma correction circuit (see paragraphs 32 and 33).
(e) Wherein the controller is configured to generate a horizontal synchronization signal based on the driving frequency in the high frame rate mode (see figure 17B; paragraphs 292 and 293); (The example of the pixel structure illustrated in FIG. 17B can be particularly used in the case of using a horizontal electric field mode (including an IPS mode and an FFS mode) liquid crystal element. This is because in the horizontal electric field mode liquid crystal element, the second terminal of the liquid crystal element 5082 and the second terminal of the capacitor 5083 can be formed over the same substrate).
However, Kimura shows a gamma correction circuit but does not specifically show a gamma voltage generator for generating gamma voltages respectively based on the driving frequency.
(See figures 1, and 2A; paragraphs 34 and 35); (The data generator 270 includes first and second data tables 271 and 272. High data corresponding to input data are stored in the first data table 271. A high gamma curve HG, having a luminance higher than a reference gamma curve RG, is applied to the high data. Low data corresponding to the input data are stored in the second data table 272. The low gamma curve LG, having a luminance lower than the reference gamma curve RG, is applied to the low data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Woo et al into the teaching of Kimura in order to improve display quality (see Woo et al; paragraphs 5-8).

Consider Claim 11, Kimura shows a display device (see figure 20),  comprising: 
(a) A frequency converter for generating an intermediate frequency between a first driving frequency and a second driving frequency when converting a driving frequency from the first driving frequency to the second driving frequency (see figure 2A; paragraphs 108 and 109); (A circle is displayed on the left in an image of a first frame, and the circle is moved from left to right in an image of a second frame and is displayed on the right. In this case, data where a circle is displayed in the center is generated. Processing by which data is generated in this manner is the frame interpolation processing. In addition, by the frame interpolation processing, frame frequency in display can be made higher by the number of interpolated frames. By performing display with frame frequency made higher by frame interpolation processing in this manner, a smooth image where a circle is moved from left to right can be displayed and afterimages can be reduced. Therefore, since moving images can be displayed without blur, the resolution of the moving images can be improved).
(b) A gamma correction circuit, wherein the gamma voltages respectively based on each of the first driving frequency and the second driving frequency and for storing therein gamma voltages respectively based on each of the first driving frequency and the second driving frequency (see paragraphs 32 and 33).
(c) Wherein the gamma voltages respectively based on each of the first driving frequency and the second driving frequency are stored as a pre-compensated value (see paragraphs 139 and 140; figures 3A-3D and 4A-4D); (In the case where super-resolution processing is performed after frame interpolation processing is performed, frame frequency is made higher for the frame interpolation processing. processing for a right half of a screen can be performed by a first super-resolution processing system, and processing for a left half of the screen can be performed by a second super-resolution processing system. Since image data related to an image is usually transferred in each row, Processing can be divided between the first super-resolution processing system and the second super-resolution processing system by division of image data for one row into two pieces of data for the right half and left half of the screen).
(d) Wherein a gamma voltage corresponding to the intermediate frequency is a value interpolated between a first gamma voltage corresponding to the first driving frequency (see figure 2A; paragraphs 108 and 109); (A circle is displayed on the left in an image of a first frame, and the circle is moved from left to right in an image of a second frame and is displayed on the right. In this case, data where a circle is displayed in the center is generated. Processing by which data is generated in this manner is the frame interpolation processing. In addition, by the frame interpolation processing, frame frequency in display can be made higher by the number of interpolated frames. By performing display with frame frequency made higher by frame interpolation processing in this manner, a smooth image where a circle is moved from left to right can be displayed and afterimages can be reduced. Therefore, since moving images can be displayed without blur, the resolution of the moving images can be improved).
However, Kimura shows a gamma correction circuit but does not show a gamma voltage generator for generating gamma voltages respectively based on each of the first driving frequency and the second driving frequency and for storing therein gamma voltages respectively based on each of the first driving frequency and the second driving frequency.
In relater art, Woo et al shows a gamma voltage generator for generating gamma voltages respectively based on each of the first driving frequency and the second driving frequency and for storing therein gamma voltages respectively based on each of the first driving frequency and the second driving frequency (See figures 1, and 2A; paragraphs 34 and 35); (The data generator 270 includes first and second data tables 271 and 272. High data corresponding to input data are stored in the first data table 271. A high gamma curve HG, having a luminance higher than a reference gamma curve RG, is applied to the high data. Low data corresponding to the input data are stored in the second data table 272. The low gamma curve LG, having a luminance lower than the reference gamma curve RG, is applied to the low data).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Woo et al into the teaching of Kimura in order to improve display quality (see Woo et al; paragraphs 5-8).

Consider Claims 2 and 12, Woo et al shows that the driving frequency includes a first driving frequency and a second driving frequency higher than the first driving frequency, and wherein each of the gate driver and the data driver is configured to operate at the first driving frequency using the horizontal synchronization signal generated based on the second driving frequency (see paragraphs 67 and 68); (The panel driver 300 sequentially displays the K-th high data frame K (High), the K-th low data frame K (Low), the first interpolated high data frame Ka (High), the first interpolated low data frame Ka (Low), the second interpolated high data frame Kb (High), the second interpolated low data frame Kb (Low), the third interpolated high data frame Kc (High) and the third interpolated low data frame Kc (Low) that are provided from the data generator 270, on the LCD panel 400).

Consider Claim 3, Kimura shows that the controller includes a frequency converter, and wherein the frequency converter is configured to generate an intermediate frequency (see figure 2A; paragraphs 108 and 109); (A circle is displayed on the left in an image of a first frame, and the circle is moved from left to right in an image of a second frame and is displayed on the right. In this case, data where a circle is displayed in the center is generated. Processing by which data is generated in this manner is the frame interpolation processing. In addition, by the frame interpolation processing, frame frequency in display can be made higher by the number of interpolated frames. By performing display with frame frequency made higher by frame interpolation processing in this manner, a smooth image where a circle is moved from left to right can be displayed and afterimages can be reduced. Therefore, since moving images can be displayed without blur, the resolution of the moving images can be improved).

Consider Claims 5, 6, 16, and 17 Woo et al shows that the gamma voltage generator includes a gamma voltage setter, an interpolated gamma voltage setter, and a gamma voltage selector, wherein the gamma voltage setter includes a first memory and a first selector, wherein the first memory stores therein a plurality of gamma voltage sets corresponding to a plurality of driving frequencies, wherein the first selector selects and outputs one of the plurality of gamma voltage sets based on a driving frequency selection signal (See figures 1, and 2A; paragraphs 34 and 35); (The data generator 270 includes first and second data tables 271 and 272. High data corresponding to input data are stored in the first data table 271. A high gamma curve HG, having a luminance higher than a reference gamma curve RG, is applied to the high data. Low data corresponding to the input data are stored in the second data table 272. The low gamma curve LG, having a luminance lower than the reference gamma curve RG, is applied to the low data).

Consider Claims 7, 10, and 18, Woo et al shows that the interpolated gamma voltage setter includes a gamma voltage interpolator, a second memory, and a second selector, wherein the gamma voltage interpolator generates an interpolated gamma voltage set corresponding to an intermediate frequency using the plurality of gamma voltage sets stored in the gamma voltage setter, wherein an initialization voltage is equal to or lower than a low-level driving voltage (See figures 1, and 2A; paragraphs 34 and 35); (The data generator 270 includes first and second data tables 271 and 272. High data corresponding to input data are stored in the first data table 271. A high gamma curve HG, having a luminance higher than a reference gamma curve RG, is applied to the high data. Low data corresponding to the input data are stored in the second data table 272. The low gamma curve LG, having a luminance lower than the reference gamma curve RG, is applied to the low data).

Consider Claim 19, Kimura shows that the gamma voltage selector is configured to: select and output a gamma voltage from the gamma voltage set from the gamma voltage setter based on a driving frequency conversion signal; and select and output an interpolated gamma voltage from the interpolated gamma voltage set from the interpolated gamma voltage setter (see figure 2A; paragraphs 108 and 109); (A circle is displayed on the left in an image of a first frame, and the circle is moved from left to right in an image of a second frame and is displayed on the right. In this case, data where a circle is displayed in the center is generated. Processing by which data is generated in this manner is the frame interpolation processing. In addition, by the frame interpolation processing, frame frequency in display can be made higher by the number of interpolated frames. By performing display with frame frequency made higher by frame interpolation processing in this manner, a smooth image where a circle is moved from left to right can be displayed and afterimages can be reduced. Therefore, since moving images can be displayed without blur, the resolution of the moving images can be improved).

Consider Claim 8, Kimura shows that each of the data driver and the gate driver is configured to operate based on the horizontal synchronization signal even if the driving frequency is converted (see figure 17B; paragraphs 292 and 293); (The example of the pixel structure illustrated in FIG. 17B can be particularly used in the case of using a horizontal electric field mode (including an IPS mode and an FFS mode) liquid crystal element. This is because in the horizontal electric field mode liquid crystal element, the second terminal of the liquid crystal element 5082 and the second terminal of the capacitor 5083 can be formed over the same substrate).

Consider Claim 9, Kimura shows that the display panel has a same operation duration corresponding to the horizontal synchronization signal (see figure 17B; paragraphs 292 and 293); (The example of the pixel structure illustrated in FIG. 17B can be particularly used in the case of using a horizontal electric field mode (including an IPS mode and an FFS mode) liquid crystal element. This is because in the horizontal electric field mode liquid crystal element, the second terminal of the liquid crystal element 5082 and the second terminal of the capacitor 5083 can be formed over the same substrate).

Consider Claim 13, Kimura shows that a sub-pixel has a same operation duration at the first driving frequency and the second driving frequency (see figures 15A-15F; paragraphs 274 and 275).

Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (Publication number: US 2010/0201719) in view of Woo et al (Publication number: US 2012/0056856) in view of Kinoshita et al (Publication number: US 2007/0013785).

Consider Claims 4  and 14, Kimura and Woo et al do not specifically show that the gamma voltage generator is configured to obtain a gamma voltage corresponding to the intermediate frequency by: dividing a difference between the first driving frequency and a first intermediate driving frequency by a difference between the first driving frequency and the second driving frequency to obtain a compensation coefficient; and applying the compensation coefficient to a gamma voltage corresponding to the second driving frequency to obtain an interpolated gamma voltage, wherein the interpolated gamma voltage is the gamma voltage corresponding to the intermediate frequency. 
(see claim 8); (The normalization means divides a difference value between integration values output by the interpolation means as integration values for adjacent fields or adjacent frames, respectively, by an average of integration values output by the interpolation means as integration values for a plurality of successive fields or a plurality of successive frames, respectively).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Kinoshita into the teaching of Kimura and Woo et al in order to eliminate flicker components (see Kinoshita et al; paragraphs 15 and 16).

Claim 15, Kinoshita et al shows that the compensation coefficient is not calculated based on the driving frequency, but is preset (see paragraphs 71 and 72).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (Publication number: US 2010/0201719) in view of Woo et al (Publication number: US 2012/0056856) in view of Saruhashi et al (Publication number: US 2020/0013353).

Consider Claim 20, Kimura in view of Woo et al does not show that a controller is configured to convert RGB image data received from an external host system to RGBG image data and then output the RGBG image data.
In related art, Saruhashi shows that a controller is configured to convert RGB image data received from an external host system to RGBG image data and then output the RGBG image data (see figure 26 and paragraph 32).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Saruhashi into the teaching of Kimura and Woo et al in order to display images based on RGBG image signals obtained by the rendering (see Saruhashi; paragraphs 227 and 228).

List of related publications not relied upon in the rejection:
2015/0124124
2019/0180695
2011/0025726

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/06/2021